Citation Nr: 0526428	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for left ureteropel VIC junction obstruction, currently rated 
as 20 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A May 1998 Board decision granted service 
connection for left kidney disability, and the RO effectuated 
the Board's decision in a June 1998 rating decision, 
assigning a 20 percent disability rating for left 
ureteropelvic junction obstruction disability, effective 
March 27, 1992.  By rating decision in July 1998, the RO 
denied entitlement to TDIU.  The veteran has completed 
appeals from the June 1998 and July 1998 rating decisions.  
In November 1999, the veteran testified at a Board 
videoconference hearing.

The Board subsequently denied the veteran's appeal as to both 
issues by decision dated April 5, 2000.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
February 27, 2001, the Court granted a motion by VA to remand 
the case and to stay further proceedings.  The Court vacated 
the Board's April 5, 2000 decision and remanded the case to 
the Board for further action.  In September 2001, the Board 
remanded the case for compliance with the Veterans' Claims 
Assistance Act (VCAA) and for additional development of the 
evidence.

Subsequently, in a decision dated August 7, 2003, the Board 
again denied the veteran's appeal as to both issues.  The 
veteran then appealed the Board's decision to the Court.  In 
an Order dated February 17, 2005, the Court vacated the 
Board's August 7, 2003 decision and remanded the case to the 
Board for further action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's service-connected left ureteropel VIC junction 
obstruction is manifested by mild hydronephrosis and 
allegations of frequent episodes of colicky pain without any 
objective evidence of recurrent infection, recurrent kidney 
stones, frequent invasive medical procedures or the need for 
catheterization.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected left 
ureteropel VIC junction obstruction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.115(b) and Codes 7509, 7511 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2002, letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
directed the veteran to tell the VA about any additional 
information or evidence that he wanted the VA to try to get 
for him in relation to his case.  The Board finds that this 
document fulfilled VA's duty to notify, including the duty to 
notify the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records, including a VA examination report from 
November and December 2002.  As the record shows that the 
veteran has been afforded a VA examination, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his left ureteropel VIC 
junction obstruction is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

By way of a June 1998 rating decision, the RO granted the 
veteran service connection for his left ureteropel VIC 
junction obstruction and assigned a 20 percent disability 
rating, effective March 27, 1992.

The record contains extensive private and VA medical 
evidence.  July 1991 medical records from St. Vincent's 
Hospital reveal that the veteran complained of a 10-year 
history of intermittent left flank pain associated with 
increased fluid intake.  He had an IVP consistent with UPJ 
obstruction.  The veteran underwent a left pyeloplasty in 
June 1991 without incident and postoperatively the veteran 
did well.

A November 1992 letter from Dr. Navarre stated that in August 
1992, the veteran underwent an IVP which resulted in normal 
findings, with chronic changes on the left side.  He also had 
a cystoscopy and retrograde pyelogram which showed normal 
ureter and ureteral pelvic junction which were chronic in 
nature.  A subsequent lasix renogram also showed normal 
results.  The physician noted that the veteran would continue 
to have chronic changes on his radiographic studies, which is 
part of the natural history of his disease, and that the 
veteran was stable from a genitourinary standpoint.

In May of 1993, the veteran underwent VA examination.  The 
veteran reported recurrent left upper quadrant swelling and 
pain with intermittent nausea since the early 1980s.  The 
veteran reported monthly episodes of colic pain, especially 
after drinking large amounts of fluid.  Laboratory data 
showed a creatinin of 1.0, a BUN of 13 and electrolytes that 
were normal.  Urinalysis showed 0 trace protein.  No cast or 
blood crystals were found.  The physician's diagnosis was 
left ureteropelvic junction partial obstruction, status post 
pyeloplasty with a good surgical result.  The physician 
noted, however, that the veteran continued to have recurrent 
pain on the left side.

Medical records show that the veteran was treated at St. 
Vincent's Medical center in 1994 and 1995.  In June 1994, the 
veteran was diagnosed with hydronephrosis of the left kidney.  
In August 1994, the veteran was treated for a left kidney 
stone.  In November 1994, the veteran underwent a 
cystourethroscopy and left retrograde pyelogram.  The 
postoperative diagnosis was left hydronephrosis, possible 
left ureteral calculus.  In April 1995, the veteran was 
treated in the emergency room for a urinary tract infection.  
The physician's diagnosis also included status post left 
ureteral stent placement and lithotripsy.  

The veteran underwent a VA examination in July 1997.  The 
veteran reported continuing flank pain on the left side.  
Objective examination revealed a mildly dysfunctional left 
kidney and a renal panel revealed completely normal results 
with a BUN in the normal range.

The veteran underwent an additional VA examination in 
November 2002.  The physician reviewed the veteran's 
extensive medical records which showed multiple imaging 
studies done in 1994 and 1995 and the lithotripsy in March 
1995 for an obstructing stone.  The physician also noted that 
in May 2001, a CAT scan revealed left hydronephrosis and some 
calcification along the anterior margin of the renal pelvis.

The veteran reported having one or two urinary tract 
infections, but none for the last seven years.  He noted that 
no catheterization was needed and that he was not under diet 
or drug therapy, except for 30 Darvocet pain pills used in 
the previous 6 months for pain that occurred bi-monthly.

The veteran stated that he has not engaged in full-time 
employment since leaving the service in 1987.  He stated that 
he has held short-term subcontracting jobs but that his work 
is limited by his episodes of pain as well as fatigue.  The 
physician noted that the veteran had submitted a letter July 
2001 letter from a former employer which stated that the 
veteran was a good worker, but that his ability to complete 
jobs had diminished starting in 1998.  The veteran reported 
that his pain consists of severe pain bi-monthly as well as 
constant but milder discomfort daily.

On physical examination, a urinalysis showed normal results.  
His BUN and creatinine were normal.  The physician's 
diagnosis was chronic left ureteral pelvic junction 
obstruction.

The physician noted that despite the veteran's reportedly 
debilitating pain, the veteran reported only needing 30 
Darvocet pills over the last six months.  The veteran 
estimated that seven to eight of his emergency room visits 
since 1992 have been for colic pain.  The physician noted 
that the veteran's medical records failed to document any 
disabling pain or need for medical intervention since the 
2001 CAT scan.

The physician noted that the veteran's medical evidence 
documented stones in 1995, but that it could not be 
determined if the subsequent CAT scans showing calcifications 
were evidence of residuals from the stone noted in 1995 or 
new stones.  The physician noted that the veteran is not on 
any drug or diet therapy for kidney stones, other than a 
self-imposed limitation of fluids.  The physician noted that 
the veteran does not require any invasive procedures more 
than two times a year, and in fact the last documented 
invasive procedure was in 1995.  The physician noted that the 
veteran did suffer from frequent episodes of colic, but did 
not note the presence of infection, other than a urinary 
tract infection in 1994-1995.  The physician's impression was 
that while the left kidney was not normal in anatomy, he did 
not note significant kidney functional impairment.

The physician also noted that the severe disabling colicky 
pain described by the veteran would be atypical in the 
absence of a current obstruction.  He stated that if imaging 
studies did not show any ongoing obstruction, it would be 
difficult to accept this as the cause for the level of pain 
that would prevent regular gainful employment.

A CAT scan performed in December 2002 showed evidence of a 
mild hydronephrosis on the left side.  A lasix renal scan 
performed in December 2002 showed total renal function within 
normal limits.  Following lasix administration, there was 
prompt clearance of activity from the left renal pelvis, 
indicating obstruction was not present.

The physician evaluated the test results and stated that they 
were consistent with dilation of the left collecting system 
without evidence of an ongoing obstruction and that in the 
absence of demonstrable obstruction, it would be unlikely 
that the residual pelvic dilation should account for the 
amount of pain that the veteran reports.

The veteran's disability is currently rated under Diagnostic 
Codes 7509 and 7511.  The rating criteria for Diagnostic 
Codes 7509 and 7511 were revised on February 17, 1994.  The 
rating criteria for Diagnostic Code 7511 prior to February 
17, 1994 stated that stricture of the ureter was to be rated 
as hydronephrosis.  The rating criteria for Diagnostic Code 
7511 on and after February 17, 1994 states that stricture of 
the ureter is to be rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following:  1) diet therapy, 2) drug therapy, or 3) invasive 
or non-invasive procedures more than two times a year.

Prior to February 17, 1994, the rating criteria for 
Diagnostic Code 7509 dictated that moderate hydronephrosis 
with frequent attacks of colic, requiring catheter drainage 
merited a 20 percent rating.  A 30 percent rating was 
warranted for moderately severe hydronephrosis with frequent 
attacks of colic with infection (pyonephrosis) and greatly 
impaired kidney function.

As of February 17, 1994, the rating criteria for Diagnostic 
Code 7509 states that a 20 percent rating is warranted where 
there is hydropephrosis with frequent attacks of colic 
requiring catheter drainage.  A 30 percent rating is 
warranted when there are frequent attacks of colic with 
infection (pyonephrosis), and kidney function impairment.  
The rating criteria also states if the hydronephrosis is 
severe, it should be rated as renal dysfunction.

As noted above, prior to February 17, 1994, stricture of the 
ureter was to be rated as hydronephrosis and subsequent to 
February 17, 1994, it was to be rated as hydronephrosis in 
the absence of kidney stones requiring some sort of therapy.  
The medical evidence of record does not demonstrate that the 
veteran suffers from recurrent kidney stones requiring 
therapy.  The evidence from St. Vincent's hospital does show 
the occurrence of kidney stones and one invasive treatment 
procedure in late 1994 and early 1995, but that is the only 
incident of kidney stone treatment documented.  At his 
October 1996 hearing, the veteran testified that he had not 
had a recurrence of kidney stones since 1995.  Additionally, 
during the veteran's November 2002 VA examination, he noted 
that he was not under diet or drug therapy.  The Board 
acknowledges the veteran's representative's contentions of 
multiple invasive procedures in 1994 and 1995 at St. 
Vincent's hospital.  However, the evidence demonstrates that 
these procedures were diagnostic tests and not treatment 
procedures.  In fact, the VA physician from the November 2002 
examination noted that the veteran did not require any 
invasive procedures more than two times a year, and in fact 
the last documented invasive procedure was in 1995.  Thus, 
the medical evidence of record does not show recurrent kidney 
stones.  Therefore, under either the old or new rating 
criteria for Diagnostic Code 7511, the evidence dictates that 
the veteran's disability should be rated under Diagnostic 
Code 7509.

As noted above, both the old and new rating criteria for 
Diagnostic Code 7509 dictate that a 30 percent rating is not 
warranted unless there is evidence of frequent attacks of 
colic with infection (pyonephrosis) and impaired kidney 
function.

The evidence of record does demonstrate that the veteran has 
consistently reported frequent episodes of colic since 1992.  
During his May 1993 VA examination, the veteran reported 
monthly episodes of colic pain, especially after drinking 
large amounts of fluid.  Laboratory data showed a creatinin 
of 1.0, a BUN of 13 and electrolytes that were normal.  
Urinalysis showed 0 trace protein.  No cast or blood crystals 
were found.  The physician's diagnosis was left ureteropelvic 
junction partial obstruction, status post pyeloplasty with a 
good surgical result.  During his July 1997 VA examination, 
the veteran reported continuing flank pain on the left side.  
Objective examination revealed a mildly dysfunctional left 
kidney and a renal panel revealed completely normal results 
with a BUN in the normal range.

During the veteran's November 2002 VA examination, he 
reported that he was not under diet or drug therapy, except 
for 30 Darvocet pain pills used in the previous 6 months for 
pain that occurred bi-monthly.  He stated that he has held 
short-term subcontracting jobs since leaving the service in 
1987, but that his work was limited by his episodes of pain 
as well as fatigue.  The veteran reported that his pain 
consists of severe pain bi-monthly as well as constant but 
milder discomfort daily.  On physical examination, a 
urinalysis showed normal results.  His BUN and creatinine 
were normal.  The physician's diagnosis was chronic left 
ureteral pelvic junction obstruction.

The physician noted that despite the veteran's reportedly 
debilitating pain, the veteran reported only needing 30 
Darvocet pills over the last six months.  The veteran 
estimated that seven to eight of his emergency room visits 
since 1992 have been for colic pain.  The physician noted 
that the veteran's medical records failed to document any 
disabling pain or need for medical intervention since the 
2001 CAT scan.  The physician noted that the veteran did 
suffer from frequent episodes of colic, but did not note the 
presence of infection, other than a urinary tract infection 
in 1994-1995.  The physician also noted that the severe 
disabling colicky pain described by the veteran would be 
atypical in the absence of a current obstruction.  A CAT scan 
performed in December 2002 showed evidence of a mild 
hydronephrosis on the left side.  A lasix renal scan 
performed in December 2002 showed total renal function within 
normal limits.  Following lasix administration, there was 
prompt clearance of activity from the left renal pelvis, 
indicating obstruction was not present.  The physician 
evaluated the test results and stated that they were 
consistent with dilation of the left collecting system 
without evidence of an ongoing obstruction and that in the 
absence of demonstrable obstruction, it would be unlikely 
that the residual pelvic dilation should account for the 
amount of pain that the veteran reports.

Thus, while the evidence of record demonstrates that the 
veteran has consistently reported frequent episodes of 
colicky pain, it does not demonstrate that this pain has been 
accompanied by pyonephrosis, except for an isolated urinary 
tract infection in 1995.  In fact, all the laboratory results 
from his examinations since 1992 fail to demonstrate any 
presence of infection and at no point has the veteran been 
diagnosed with pyonephrosis at any of his extensive treatment 
visits.  The record also fails to demonstrate any objective 
pathology which would account for the veteran's allegations 
of severe pain.  Thus in the absence of any evidence of 
frequent colicky pain accompanied by pyonephrosis, 
particularly in light of the medical evidence showing that 
that the severe disabling colicky pain described by the 
veteran is atypical and inconsistent with the veteran's 
condition, a 30 percent rating is not warranted under either 
the new or old rating criteria for Diagnostic Code 7509.

The Board notes at this point the veteran's contention that 
his service-connected disability should be rated as 80 
percent disabling under the provisions for rating renal 
dysfunction, based on his allegations of weight loss.  
However, the Board finds that the veteran's service-connected 
disability should not be rated on the basis of renal 
dysfunction because there is no persuasive evidence of severe 
hydronephrosis.  As noted early, Diagnostic Code 7509 
explicitly states that only if a veteran's hydronephrosis is 
severe should the condition then be rated under impairment of 
renal dysfunction.  A CAT scan performed in December 2002 
showed evidence of a mild hydronephrosis on the left side; 
there is no other medical evidence showing severe 
hydronephrosis.  As such, the medical evidence does not 
warrant rating the veteran's service-connected disability 
under the provisions for renal dysfunction.  Thus, an 80 
percent disability rating for renal dysfunction is not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  

There is no persuasive evidence of record which indicates 
that the veteran's service-connected left ureteropel VIC 
junction obstruction results in marked interference with 
employment or necessitates frequent periods of 
hospitalization.  The veteran did submit a July 2001 letter 
from a former employer which stated that the veteran's 
efficiency in working had declined in the past three years 
and that the veteran had been complaining of pain in his 
kidneys.  The author stated that due to the veteran's 
frequent complaints of pain in his kidneys affecting his 
ability to work, the employer would have to give him light 
work to conform with his health.  Initially the Board notes 
that the letter's author suggests that he could still employ 
the veteran, in spite of his kidney complaints, but that he 
would have to assign him a different type of work.  Thus, 
this letter does not in any way demonstrate that the 
veteran's service connected disability results in marked 
interference with employment.

Moreover, the medical evidence of record does not support the 
veteran's allegations of debilitating pain.  In fact, the 
physician from the November 2002 VA examination noted that 
despite the veteran's reportedly debilitating pain, the 
veteran reported only needing 30 Darvocet pills over the last 
six months.  The physician noted that the veteran's medical 
records failed to document any disabling pain and noted that 
the severe disabling colicky pain described by the veteran 
would be atypical in the absence of a current obstruction.  
He stated that if imaging studies did not show any ongoing 
obstruction, it would be difficult to accept this as the 
cause for the level of pain that would prevent regular 
gainful employment.

After testing for the presence of any obstruction, the 
physician evaluated the test results noted no evidence of an 
ongoing obstruction.  He stated that in the absence of 
demonstrable obstruction, it would be unlikely that the 
residual pelvic dilation should account for the amount of 
pain that the veteran reports.  Thus, there is no competent 
medical evidence of record to support the veteran's 
allegation that his service-connected disability results in 
marked interference with employment.  

The Board acknowledges that the veteran's service-connected 
disability makes it more difficult for him to work.  However, 
the percentage ratings for service-connected disabilities 
represent the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupation.  The degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. See Generally 38 C.F.R. § 4.1.

In sum, there is no medical evidence to support the veteran's 
allegations of marked interference with employment and there 
is no medical evidence showing periods of frequent 
hospitalizations.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to assignment of a rating in excess of 20 percent 
for left ureteropel VIC junction obstruction is not 
warranted.  To this extent, the appeal is denied.


REMAND

The Court's February 17, 2005, Order vacated and remanded the 
Board's August 7, 2003 decision, in part, because of lack 
compliance with certain notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations with respect to the veteran's claim for 
entitlement to TDIU.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Since the 
Board is not authorized to furnish VCAA notice, the case must 
therefore be returned to the RO for such action.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

1.  The RO should furnish the veteran 
with appropriate VCAA notice.  The 
veteran should be advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide (c) the 
information and evidence that the veteran 
is expected to provide, and (d) the need 
for the veteran to submit all pertinent 
evidence in his possession.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


